PLATT, District Judge.
I do not think that the opinion of the Supreme Court of the state in Bartram v. Sharon, 71 Conn. 686, 43 Atl. 143, 46 L. R. A. 144, 71 Am. St. Rep. 225, can be tortured into an authority for so construing section 2020, Gen. St. Conn. 1902, that it becomes such a penal statute as will prevent the survival of an action upon it, in case of death resulting from a defective highway. Last amendment to motion in arrest denied.
All former motions filed by defendant since the verdict having been heretofore denied, let judgment be entered on the verdict.